Dismiss Writ and Opinion Filed June 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00698-CV

                      IN RE CHRISTOPHER ARIC RADKE, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F96-02380-UN

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                   Opinion by Justice Francis
       Relator contends the trial court failed to rule on his motion for DNA testing. The facts

and issues are well known to the parties, so we need not recount them herein. The relief

requested by relator has been granted. Therefore, the issues presented in this petition are moot.

See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding).

Accordingly, we DISMISS relator=s petition for a writ of mandamus.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
130698F.P05                                       JUSTICE